IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

 

 

 

 

WESTERN DIVISION
VERSO CORPORATION, et al., ) CASE NO. 3:19-CV-00006
)
Plaintiffs, )
)
Vv. ) JUDGE WALTER H. RICE
)
UNITED STEEL, PAPER AND ) ORDER GRANTING UNOPPOSED
FORESTRY, RUBBER, ) MOTION FOR EXTENSION OF TIME FOR
MANUFACTURING, ENERGY, ALLIED ) PLAINTIFFS TO RESPOND TO
INDUSTRIAL AND SERVICE WORKERS ) DEFENDANT BRADLEY _ BALDOCK’S
INTERNATIONAL UNION AFL- ) MOTION TO DISMISS
CIO/CLC, et al., )
)
Defendants. )

This matter came before the Court on Plaintiffs’ Unopposed Motion for Extension of Time

for Plaintiffs to Respond to Defendant Bradley Baldock’s Motion to Dismiss. Upon the motion,

and for good cause shown, the Court hereby orders Plaintiffs to file a response to Defendant

Baldock’s Motion to Dismiss on or before September 18, 2019.

IT IS SO ORDERED.

FPDOCS 32382967.1

Le i§—

Judge Walter H. Rice
CERTIFICATE OF SERVICE
The undersigned hereby certifies that on September 9, 2019, I electronically filed the
foregoing Order Granting Unopposed Motion for Extension of Time for Plaintiffs to Respond to
Defendant Bradley Baldock’s Motion to Dismiss with the Clerk of the Court using the CM/ECF
system, which will electronically notify and serve all parties of record. It has also been served via

regular U.S. mail to the following persons:

James Folcik
4412 C Road
Bark River, MI 49807

Wendy Bowman
8719 Highway M-35
Gladstone, MI 49837
/s/ Curtis G. Moore
Curtis G. Moore (0091209)

Counsel for Plaintiffs

FPDOCS 32382967.1
